  Case 1:20-cr-00357-VM Document 49 Filed 06/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               6/17/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :             20 CR 357(VM)
          -against-              :                  ORDER
                                 :
ADEA BYRD and ROLAND GREEN,      :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      The Court hereby cancels the status conference currently
scheduled for June 18, 2021 at 9:00 AM. The conference shall
be rescheduled to Friday, July 2, 2021 at 10:30 a.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until July 2, 2021.
      It is hereby ordered that time until July 2, 2021 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The   value   of    this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).
SO ORDERED:
Dated:     New York, New York
           17 June 2021
